Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 08, 2015

The Court of Appeals hereby passes the following order:

A15D0540. DUANE E. BLOCKER, SR. v. THE STATE.

      A jury convicted Duane E. Blocker, Sr. of simple battery and disorderly
conduct. Following the denial of his motion for new trial, Blocker filed an appeal.
When Blocker failed either to pay costs or attend a hearing to establish his indigence,
the trial court dismissed the direct appeal on May 29, 2015. Blocker filed this
application for discretionary appeal from the trial court’s order on August 6, 2015.
      The trial court’s order dismissing a direct appeal may be appealed directly. See
Howard v. State, 289 Ga. 207 n.1 (710 SE2d 761) (2011). Ordinarily, if a party
applies for discretionary review of a directly appealable order, we grant the
application under OCGA § 5-6-35 (j). To fall within this general rule, however, the
application must be filed within 30 days of entry of the order to be appealed. See
OCGA § 5-6-35 (d) & (j); Hill v. State, 204 Ga. App. 582 (420 SE2d 393) (1992).
Here, Blocker filed his application 69 days after entry of the order he seeks to appeal
and it is thus untimely.1 Accordingly, the application is hereby DISMISSED for lack
of jurisdiction.




      1
         Blocker attempted to file his application earlier, but the Court was unable to
accept the filing since it did not include either payment of costs, a pauper’s affidavit,
or a certificate of service. See OCGA § 5-6-4 (court prohibited from receiving
application for appeal unless costs paid or pauper’s affidavit is filed); Court of
Appeals Rule 6 (any document without a certificate of service shall not be accepted
for filing).
Court of Appeals of the State of Georgia
                                     09/08/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.